Citation Nr: 0001517	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1947 to April 
1954, from May 1954 to April 1957, and from July 1957 to May 
1969.  He died on March [redacted], 1979.  The appellant is the 
veteran's widow.

A claim of service connection for the cause of the veteran's 
death was originally denied by the RO in a June 1979 
decision.  However, while the appellant filed a timely notice 
of disagreement to the June 1979 decision, she failed to 
perfect her appeal, and the June 1979 decision became final.  
See 38 U.S.C.A. 4005 (West 1979).  (A statement was received 
from the appellant in September 1979 in which she asked for a 
hearing and copies of evidence in order to develop her 
appeal, but no allegation of error of fact or law was made at 
that time.  Thereafter, no substantive appeal was received 
within the time period allowed.  Id.  Moreover, the appellant 
did not appear for the scheduled hearing.)

By a February 1983 statement, the appellant expressed a 
desire to appeal the previously denied claim.  In March 1983, 
the RO notified the appellant that the time period for filing 
an appeal had passed and that she needed new and material 
evidence to reopen the previously denied claim.  The 
appellant was again given her appellate rights, but did not 
appeal the March 1983 action.  See 38 C.F.R. § 19.118 (1982).

Thereafter, the appellant again filed a claim in June 1985.  
The RO took action in October 1985 and notified the appellant 
that the records she had submitted in conjunction with her 
new application were duplicates of those previously of 
record-not new and material evidence.  Subsequently, in 
December 1985 and February 1986, the RO received statements 
in which the appellant expressed her desire to appeal the 
October 1985 action.  However, a statement of the case was 
not issued until after the appellant expressed disagreement 
with a February 1996 decision. 

In a May 1998 decision, the Board observed that an appeal of 
the denial of an application to reopen had been pending since 
the October 1985 RO action.  The Board denied the appellant's 
claim to reopen on the grounds that no new and material 
evidence had been presented since the action taken by the RO 
in March 1983.  38 U.S.C.A. § 5108 (West 1991).

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In February 1999, VA General Counsel filed a motion to remand 
the case to the Board.  By an April 1999 order, the Court 
vacated the Board's decision and remanded the case for re-
adjudication.


REMAND

By the February 1999 motion, VA General Counsel indicated 
that the Board had used a standard in adjudging the 
appellant's claim to reopen which had subsequently been 
invalidated.  It was noted that the Board had applied the 
"materiality" test adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Under the Colvin test, which was later invalidated by the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), evidence was considered "material" when it was 
probative of the issue at hand and there was a reasonable 
possibility of a change in the outcome when the newly 
submitted evidence was viewed in light of all the evidence of 
record.  Colvin, supra.  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point--38 C.F.R. § 3.156(a), which merely required that newly 
submitted evidence bear directly or substantially on the 
specific matter and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, supra.

The Board observes that the RO, in its February 1996 
decision, used this now invalid test to deny the appellant's 
claim to reopen.  Therefore, because the RO's determination 
appears to have turned on the standard articulated by Colvin, 
rather than relying solely on § 3.156(a), a remand is 
required.

Remanding this case will give the RO an opportunity to 
adjudicate the claim to reopen without relying on the now 
invalidated standard for "materiality" set forth in Colvin.  
Furthermore, through this means, the possibility of prejudice 
to the appellant will be avoided by providing her adequate 
notice and opportunity to submit evidence and/or argument 
based on the standard articulated by § 3.156(a) standing 
alone.  See 38 C.F.R. § 19.29 (1999); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be allowed to 
supplement the record on appeal. 

2.  After the development requested above 
has been completed, the RO should re-
adjudicate the application to reopen a 
claim of service connection for the cause 
of the veteran's death.  The standard for 
reopening a previously denied claim as 
set forth in 38 C.F.R. § 3.156(a) should 
be used as the sole test for determining 
whether the appellant has submitted "new 
and material" evidence.  If action 
remains adverse to the appellant, both 
she and her representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the 
case should refer to the definition of 
§ 3.156(a) as the sole basis for defining 
"new and material" evidence.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this remand is to comply with the Court's order.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


